EXHIBIT 10.1 LOAN AGREEMENT BETWEEN PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the "ISSUER") AND THE YORK WATER COMPANY (the "COMPANY") DATED AS OF MAY 1, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND CERTAIN RULES OF INTERPRETATION SECTION 1.1. Definitions. SECTION 1.2. Certain Rules of Interpretation. ARTICLE II REPRESENTATIONS SECTION 2.1. Representations and Findings of Issuer. SECTION 2.2. Representations by the Company. ARTICLE III LOAN AND REPAYMENT; OPERATION OF PROJECT FACILITIES SECTION 3.1. Loan of Bond Proceeds. SECTION 3.2. Repayment of Loan. SECTION 3.3. Operation. SECTION 3.4. Insurance. SECTION 3.5. Maintenance and Repair. SECTION 3.6. Right to Discontinue Operation of Project Facilities. SECTION 3.7. Insurance and Condemnation Awards. SECTION 3.8. Workers' Compensation Coverage. SECTION 3.9. Taxes, Claims for Labor and Materials, Compliance with Laws. SECTION 3.10. Issuer's Limited Liability. SECTION 3.11. Right of Inspection. ARTICLE IV ISSUANCE OF 2008A BONDS; SECURITY; INVESTMENTS SECTION 4.1. Issuance of 2008A Bonds. SECTION 4.2. Security for the 2008A Bonds. SECTION 4.3. Reserved. SECTION 4.4. Investment of Funds. ARTICLE V COMPANY OBLIGATIONS; PROVISIONS FOR PAYMENT; COVENANTS SECTION 5.1. Company Approval of Issuance of 2008A Bonds. SECTION 5.2. Refunding of 2008A Bonds. SECTION 5.3. Redemption of 2008A Bonds. SECTION 5.4. Installment Loan Payments. SECTION 5.5. Administrative Expenses. SECTION 5.6. Payments to Issuer and Local IDA. SECTION 5.7. Obligations of the Company Absolute and Unconditional. SECTION 5.8. Option to Prepay Amounts Under Loan Agreement in Certain Events. SECTION 5.9. Company's Performance Under Indenture. SECTION 5.10. Covenants Regarding Tax Exemption. SECTION 5.11. Company's Option to Remarket 2008A Bonds Purchased in Lieu of Redemption. SECTION 5.12. Nondiscrimination – Sexual Harassment. SECTION 5.13. Rate Mode Conversion. SECTION 5.14. Letter of Credit Facility. ARTICLE VI PARTICULAR AGREEMENTS SECTION 6.1. Indemnified Party's Release and Indemnification Provisions. SECTION 6.2. Maintenance of Corporate Existence. SECTION 6.3. Financial Information. SECTION 6.4. Agreement of Issuer Not to Assign or Pledge. SECTION 6.5. Reference to 2008A Bonds Ineffective after 2008A Bonds Paid. SECTION 6.6. Assignment, Sale or Lease of Project Facilities. SECTION 6.7. Amendment of Loan Agreement or Indenture. SECTION 6.8. Waiver of Vendor’s Lien. SECTION 6.9. Limitations on Indebtedness. SECTION 6.10. Limitation on Liens. SECTION 6.11. Dividends, Stock Purchases. SECTION 6.12. Termination of Pension Plans. ARTICLE VII EVENTS OF DEFAULT AND REMEDIES SECTION 7.1. Defaults and Remedies. SECTION 7.2. Annulment of Acceleration. SECTION 7.3. Agreement to Pay Attorneys’ Fees and Expenses. SECTION 7.4. General Enforcement Provisions. SECTION 7.5. Notice of Default. SECTION 7.6. Unassigned Issuer’s Rights. ARTICLE VIII MISCELLANEOUS SECTION 8.1. Term of Loan Agreement. SECTION 8.2. Notices. SECTION 8.3. Benefit of Parties. SECTION 8.4. Severability. SECTION 8.5. Counterparts. SECTION 8.6. Captions. SECTION 8.7. Law Governing Construction of Loan Agreement. SECTION 8.8. Payments on Non-Business Days. SECTION 8.9. Payments to be Sufficient to Meet DTC Requirements. SECTION 8.10. Reserved. SECTION 8.11. Limitation of Liability; No Personal Liability. EXHIBIT A – NONDISCRIMINATION/SEXUAL HARASSMENT CLAUSE LOAN
